        Case 3:17-cv-03301-EMC Document 122 Filed 10/31/19 Page 1 of 4



   R. COREY WORCESTER (pro hac vice)              DONALD B. VERRILLI, JR. (pro hac vice)
 1 coreyworcester@quinnemanuel.com                donald.verrilli@mto.com
   RENITA NATH SHARMA (pro hac vice)              MUNGER, TOLLES & OLSON LLP
 2 renitasharma@quinnemanuel.com                  1155 F Street, NW
   QUINN, EMANUEL, URQUHART AND                   Washington, D.C. 20004
 3 SULLIVAN LLP                                   Telephone:     (202) 220-1100
   51 Madison Avenue                              Facsimile:     (202) 220-2300
 4 22nd Floor
   New York, NY 10010                             JONATHAN H. BLAVIN (SBN 230269)
 5 Telephone:     (212) 849-7000                  jonathan.blavin@mto.com
   Facsimile:     (212) 849-7100                  ROSEMARIE T. RING (SBN 220769)
 6                                                rose.ring@mto.com
   TERRY L. WIT (SBN 233473)                      NICHOLAS D. FRAM (SBN 288293)
 7 terrywit@quinnemanuel.com                      nicholas.fram@mto.com
   QUINN EMANUEL URQUHART AND                     ELIA HERRERA (SBN 293278)
 8 SULLIVAN LLP                                   elia.herrera@mto.com
   50 California Street, 22nd Floor               MUNGER, TOLLES & OLSON LLP
 9 San Francisco, CA 94111                        560 Mission Street, 27th Floor
   Telephone:     (415) 875-6600                  San Francisco, California 94105
10 Facsimile:     (415) 875-6700                  Telephone:     (415) 512-4000
                                                  Facsimile:    (415) 512-4077
11
     Attorneys for Plaintiff hiQ Labs, Inc.       Attorneys for Defendant LinkedIn
12                                                Corporation
13

14                                 UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
16

17 hiQ Labs, Inc.,                                Case No. 3:17-cv-03301-EMC
18                   Plaintiff,                   STIPULATION AND [PROPOSED]
                                                  ORDER CONTINUING INITIAL CASE
19            vs.                                 MANAGEMENT CONFERENCE
20 LinkedIn Corp.,                                The Hon. Edward M. Chen
21                   Defendant.                   Trial Date: TBD
22

23

24

25

26

27

28
     43187409.1
                                                            STIPULATION AND PROPOSED ORDER
                                                                             3:17-cv-03301-EMC
           Case 3:17-cv-03301-EMC Document 122 Filed 10/31/19 Page 2 of 4




 1            WHEREAS, on June 7, 2017, hiQ Labs, Inc. (“hiQ”) filed the complaint in this action

 2 against LinkedIn Corporation (“LinkedIn,” and collectively with hiQ, the “Parties”) (Dkt. 1);

 3            WHEREAS, on August 14, 2017, the Court granted hiQ’s motion for a preliminary

 4 injunction (Dkt. 63);

 5            WHEREAS, on September 5, 2017, LinkedIn filed a notice of appeal from the order

 6 granting hiQ a preliminary injunction (Dkt. 72);

 7            WHEREAS, on October 12, 2017, pursuant to stipulation, the Court stayed all proceedings

 8 in this Court until 30 days after LinkedIn’s appeal is resolved (Dkt. 80, the “Stay Order”);
 9            WHEREAS, the Stay Order provides that, within 10 days of the Ninth Circuit issuing a
10 mandate or if the appeal is resolved in any way other than a way that results in the issuance of a

11 mandate (e.g. settlement, withdrawal, or dismissal), the parties shall meet and confer and inform

12 the Court of their plans regarding the best way to proceed, and shall jointly request a case

13 management conference (Dkt. 80);

14            WHEREAS, a panel of the Ninth Circuit issued an opinion on September 9, 2019;
15            WHEREAS, LinkedIn filed a petition for rehearing or rehearing en banc on October 11,
16 2019;

17            WHEREAS, the Ninth Circuit has not issued its mandate;
18            WHEREAS, a Case Management Conference in the above-captioned matter is currently

19 scheduled for November 14, 2019 at 9:30 a.m. (Dkt. 113);

20            WHEREAS, the Ninth Circuit has not yet ruled on LinkedIn’s appeal;

21            THEREFORE, for good cause, it is hereby stipulated and agreed:

22                1. That the November 14, 2019 Case Management Conference is continued until

23                   January 30, 2020 at 9:30 a.m. Should the Ninth Circuit issue its mandate prior to

24                   that date, the Parties shall meet and confer and inform the Court of their plans

25                   regarding the best way to proceed, as set out in the Stay Order (Dkt. 80).
     ///
26

27

28
     43187409.1
                                                       -1-           STIPULATION AND PROPOSED ORDER
                                                                                      3:17-cv-03301-EMC
        Case 3:17-cv-03301-EMC Document 122 Filed 10/31/19 Page 3 of 4




 1                2. Nothing in this stipulation is intended to displace any provisions of the Stay Order

 2                   (Dkt. 80).

 3

 4 IT IS SO STIPULATED.

 5 Dated: ______, 2019                                   QUINN EMANUEL URQUHART AND
                                                         SULLIVAN LLP
 6

 7                                                       By:     /s/ R. Corey Worcester
                                                               R. Corey Worcester
 8
                                                               Attorneys for Plaintiff hiQ Labs, Inc.
 9

10 Dated: ______, 2019                                   MUNGER, TOLLES & OLSON LLP
11
                                                         By:     /s/ Jonathan H. Blavin
12                                                             Jonathan H. Blavin (SBN 230269)
13                                                             Attorneys for Defendant LinkedIn Corp.
14

15

16                                N.D. Cal. Civil Local Rule 5-1 Attestation
17
              I, Jonathan H. Blavin, am the ECF user whose credentials were utilized in the electronic
18
     filing of this document. In accordance with N.D. Cal. Civil Local Rule 5-1, I hereby attest that R.
19
     Corey Worcester concurred in the filing of this document.
20

21
                                                    /s/ Jonathan H. Blavin
22                                                  Jonathan H. Blavin
23

24

25

26

27

28

     43187409.1                                        -2-             STIPULATION AND PROPOSED ORDER
                                                                                        3:17-cv-03301-EMC
        Case 3:17-cv-03301-EMC Document 122 Filed 10/31/19 Page 4 of 4




 1                                       [PROPOSED] ORDER

 2            Pursuant to Stipulation, it is SO ORDERED.

 3

 4 Date: October 31, 2019
                                                     The Hon. Edward M. Chen
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     43187409.1                                     -3-        STIPULATION AND PROPOSED ORDER
                                                                                3:17-cv-03301-EMC
